DETAILED ACTION
Claims 14-25, 27-41, 43-45 are presented for examination.
Claims 1-13, 26 and 42 are canceled without prejudice.
Claims 14, and 30 are currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2021 has been entered.

Response to Arguments
Applicant's arguments filed 06/02/21 have been fully considered but they are not persuasive because of the following reason:
Applicant argues that the claims of this application include features that are neither contained in nor obvious over the claims of the ‘863 patent.  
In response to Applicant’s argument, the examiner submits that each of the instant application claims is broader than the claims in the patent claims.  It would have been obvious to one of ordinary skill in the art before the effective filling date of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
		

		Instant Claim						Patent Claims







		

	at least one processor causing the information processing apparatus to act as: 
	a first obtainment unit that performs a first obtainment process including transmitting, using Simple Network Management Protocol (SNMP), a search packet for requesting a plurality of types of information including first information and second information, and obtaining the plurality of types of information in a response packet transmitted from a device that receives the search packet; and 
wherein the first obtainment unit
is able to obtain the plurality of types of
information based on the search packet,
 even in the state that the predetermined 
1.  An information processing apparatus comprising: 
	at least one processor causing the information processing apparatus to act as:  
	a first obtainment unit that 
performs a first obtainment process 
including transmitting, using Simple
Management Protocol (SNMP),
a search packet for requesting a 
plurality of types of device information 
including first device information and 
second device information, and 
obtaining the plurality of device 
information in response packet 
transmitted from a device that receives
the search packet, wherein a condition
in which the first device information and 		



	



	

a second obtainment unit that 
performs a second obtainment process	
including transmitting, to the device that
that transmits the response packet, a request packet for requesting third information that is different from the plurality of types of information obtained by the first obtainment process, and obtaining the third information in a response packet transmitted from the device that receives the request packet, 
	wherein the request packet 
transmitted in the second obtainment
process is a packet for requesting a 
single type of information, and is a
packet for requesting a Boujour name,
as the third information, that the second
obtainment unit is able to obtain in a 	 
the second device information are allowed to be obtained does not depend on settings of the device or functions of the devices; 
a second obtainment unit that performs a second obtainment process including transmitting a request packet for requesting third device information that is different from the plurality of types of device information that is different from the plurality of types of device information obtained by the first obtainment process, and obtaining the third device information in a response packet transmitted from the device that receives the request packet, wherein a condition in which the third device information is allowed to be obtained depends on settings of the device or functions of the device; and 




wherein the second obtainment unit performs the second obtainment process after the first obtainment unit obtains the plurality of types of information, and the second obtainment unit does not perform the second obtainment process if the first obtainment unit does not obtain the plurality of types of information within a predetermined time










 


2.  The information processing apparatus according to claim 1, wherein after the first obtainment unit has performed the first obtainment process, the second obtainment unit performs the second obtainment process.
7.  The information processing apparatus according to claim 1, wherein the second obtainment unit transmits the request packet for requesting the third device information to the device that responded to the search packet for requesting the first and second device information within a predetermined time limit.









Each of the instant application claims is broader than the claims in the patent claims.  It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of the patent claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THU HA T NGUYEN/Primary Examiner, Art Unit 2444